Citation Nr: 1016027	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO). 

In the October 2007 claim, the Veteran's representative 
indicated that in addition to special monthly compensation 
based on the need for aid and attendance, the Veteran also 
sought entitlement to an extraschedular evaluation for her 
service-connected disabilities (chronic low back disorder, 
right lower extremity radiculopathy, left lower extremity 
radiculopathy).  This issue is referred to the RO for the 
appropriate development.

Similarly, in the October 2009 informal hearing presentation, 
the Veteran's representative indicated that the Veteran's 
nonservice-connected disorders, including but not limited to 
obesity, residuals of stroke, lower extremity ulcers, and 
diabetes mellitus, should be service-connected on a secondary 
basis due to the effect the Veteran's service-connected 
disabilities had on those other disorders.  Accordingly, each 
of these issues is referred to the RO for the appropriate 
development.

Finally, the Board notes that additional correspondence from 
the Veteran, dated in March 2010 and received by the Board in 
April 2010, requested expedited status for her claim due to 
financial hardship.  However, in light of the fact that a 
decision on her appeal is rendered in the decision below, her 
request for expedited status is moot.


FINDINGS OF FACT

1.  Service connection is currently in effect for a chronic 
low back disorder, evaluated as 40 percent disabling; right 
lower extremity radiculopathy, evaluated as 40 percent 
disabling; and left lower extremity radiculopathy, evaluated 
as 40 percent disabling.  The Veteran's combined evaluation 
is 70 percent; TDIU has also been in effect from September 
2002.

2.  The probative and persuasive evidence of record reflects 
that the Veteran is so helpless due to her service-connected 
disorders that she requires the aid and attendance of another 
person.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person are met.  38 U.S.C.A. §§ 1114, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All of the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

The Veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  Compensation at that rate is payable when 
the veteran, due to service-connected disability or 
disabilities, has the anatomical loss or loss of use of both 
feet or one hand and one foot, or is blind in both eyes, or 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Service connection is currently in effect for a chronic low 
back disorder, evaluated as 40 percent disabling; right lower 
extremity radiculopathy, evaluated as 40 percent disabling; 
and left lower extremity radiculopathy, evaluated as 40 
percent disabling.  The Veteran's combined evaluation is 70 
percent; TDIU has also been in effect from September 2002.

There is a wealth of medical and lay evidence of record that 
addresses the Veteran's claim for special monthly 
compensation on the basis of the need for aid and attendance.  
A formal application for the VA aid and attendance benefit, 
dated in August 2006, is associated with the claims file.  
Although it notes that the Veteran was unable to walk 
unassisted, it has limited probative value because it 
addresses both service and nonservice-connected disorders in 
finding that the Veteran requires aid and attendance, and 
makes no effort to discuss to what degree the Veteran's 
nonservice-connected disorders alone contribute to that need.  

Similarly, the November 2004 formal aid and attendance 
application, and the November 2004 VA spine examination, 
primarily consider the Veteran's obesity in determining her 
need for aid and assistance.  However, this information, when 
compared to the present time, is outdated; at the time of 
those examinations, the Veteran's weight was documented as 
being over 340 pounds; the most recent evidence of her 
weight, dated in 2008, was noted to be approximately 100 
pounds less, to the point where she was no longer considered 
morbidly obese.  Therefore, this evidence is not probative as 
it does not reflect the Veteran's current clinical picture.

Conversely, the remainder of the evidence of record reflects 
that the Veteran's service-connected lumbar spine and lower 
extremity radiculopathy are the primary factors of her need 
for aid and attendance.  VA outpatient treatment records 
dated from October 2007 through July 2008 show that she 
appeared for each visit in either a scooter or in a 
wheelchair.  The May 2007 VA aid and attendance examination 
noted that the Veteran could not lift her legs.  A September 
2007 VA opinion indicated that the Veteran was "essentially 
wheelchair bound."  The March 2008 VA aid and attendance 
examination found that the Veteran was able to "weight 
bear" or stand, and was sometimes able to transfer herself 
from the bed to the bedside commode, but was unable to walk 
or to transport herself to procure her own food.

Additionally, the September 2007 VA opinion concluded that 
the Veteran's significant lower back pain and lower extremity 
radiculopathy had "certainly contributed significantly to 
her current disabled condition.  In large part due to her 
service-connected conditions, I believe she is in need of 
regular aid and attendance."  Similarly, the May 2008 VA aid 
and attendance addendum opinion found that it was "more 
likely than not that [the Veteran's] service-connected 
disorders significant contribute to aid and attendance 
needs."

The Veteran's service-connected chronic low back pain, right 
lower extremity radiculopathy, and left lower extremity 
radiculopathy, cause significant impairment with respect to 
her mobility.  Moreover, although there are no opinions which 
specifically address only the Veteran's service-connected 
disorders, the Board finds in this case, that the probative 
and persuasive evidence of record reflects that the Veteran's 
three service-connected disorders are the primary reason that 
she remains in bed most of the day, and is forced to use a 
wheelchair or scooter when she does transfer from her bed.  
Although the May 2008 VA aid and attendance examiner could 
not "separate out" the degree to which the Veteran's aid 
and attendance requirements were due to her service-connected 
disorders, that opinion and the September 2007 statement of 
her VA physician reflect that the service-connected disorders 
contribute significantly to that need.  

Moreover, while the rating criteria prohibit consideration of 
the effect of nonservice-connected disorders, it is also the 
case that the Veteran sustained the original back injury 
during her military service in the 1960s, and the rating 
criteria reflects that she has been confined to a wheelchair 
since the early 1990s.  Thus, it is reasonable to assume that 
deconditioning of the Veteran's lower extremity muscles is 
due at least in part to the lack of use of those muscles for 
the last 20 years.  Finally, the Board notes that the rating 
criteria do not require "that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made . . . . It is only necessary 
that the evidence establish that the claimant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need."  38 C.F.R. § 3.352(a).  Such is the 
situation in this case.  Therefore, special monthly 
compensation, based on a need for the aid and attendance of 
another person, is warranted.  

This decision awards the Veteran special monthly compensation 
based on a need for the regular aid and attendance of another 
person, and the controlling statutes prohibit concurrent 
receipt of that benefit and of the benefit of special monthly 
compensation based on being housebound.  Moreover, special 
monthly compensation based on a need for the regular aid and 
attendance of another person is a greater monetary benefit 
than special monthly compensation at the housebound rate.  
Therefore, adjudication of whether the criteria are met with 
respect to entitlement to special monthly compensation at the 
housebound rate is not required.  See 38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.351 (2009); compare 38 U.S.C.A. § 1521(d) 
with 38 U.S.C.A. § 1521(e).

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the Veteran 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).


ORDER

Special monthly compensation special monthly compensation 
based on a need for the regular aid and attendance of another 
person is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


